Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for “the inner surface” of the lower face.  Also, the drawings are not of help in explaining this feature because they don’t point to a lower face or to an inner surface of the lower face, and based on Figure 2, it appears that the lower face is flat, not rounded, unless Applicant intends to redefine the term “lower face” to include surfaces other than the lower face, in which case Applicant should clearly redefine the term “lower face” in the specification.

Claim Rejections - 35 USC § 102, 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 17 (17 as understood) is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Jacobsson (US 2,662,348) or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobsson in view of Biggle (US 2,987,309).

Jacobsson disclsoses:
	
 A valve device, comprising
a pressure regulator for a flowing gas and including a housing (10),
the pressure regulator including a diaphragam (12), a spring (16), a control actuator (49, 15), and a control seat (14, 45),
the housing and the diaphragm encompassing a flow-through chamber (25),
the pressure regulator including a regulator cover (56) which is connected to the housing,
the regulator cover and the diaphragm encompassing a compensating chamber (in which spring 16 is located),
	the control actuator including a plate-like portion (49) and a rod-like portion (15) adjacent to one side of the plate-like portion,
	the control seat encompassing the rod-like portion of the control actuator (see FIGS 2, 5),
	the diaphragm and the control actuator being mechanically coupled to each other (via the threaded interface, FIG 2) in such a way that the spring urges the control actuator toward a face side (the left side of the control seat, FIG 2) of the control seat,

	the control seat and the control actuator, in one state, preventing the gas from flowing (in the closed state),
	the control seat being configured as a ring arranged in a recess of the housing (see FIGS 2, 5),
	the control seat having at least one interruption (see the annotated Figure immediately below) in one face side (the left side) so that two merlons (see the annotated Figure immediately below) are formed laterally of the interruption (the interruptions and surrounding merlons are shown just to the left of the right end of the lead line of element 45, FIG 4, and also as unnumbered features in FIG 2) so that a gas communication takes place between an interior of the control seat and the flow-through chamber even in the event that the control actuator rests on the face side (the illustrated interruptions are inherently capable of allowing such a flow, due to extending through the side wall of 45 as clearly shown in FIG 2).
	

    PNG
    media_image1.png
    671
    664
    media_image1.png
    Greyscale

	
Alternatively, should it be determined that Jacobsson’s illustrations of the interruptions and merlons provide insufficient evidence to show that this feature is anticipated, then consider Biggle, which teaches at least one interruption so that two merlons are formed as claimed (at/between elements  21a, see annotated Figure below) which are capable of handling gas flow as claimed.  To prevent flow throttling 

(Note that this obviousness analysis relies on either of two teachings/interpretations of Biggle, the first interpretation being where two merlons and two interruptions are taught by Biggle which can allow flow through the wall of the valve seat, and the second interpretation being where only a single interruption is formed that can allow flow through the wall of the valve seat.  Using Biggle’s teaching of forming a single interruption which allows flow through the wall of the valve seat, in order to modify the form of at least one of Jacobsson’s identified interruption(s) to extend through the wall of the valve seat so that it/they allow(s) flow through said wall of the valve seat, would result in two merlons in Jacobsson, one on each side of the interruption, at least when viewed from the side, same as claimed by Applicant: “at least one interruption … so that two merlons are formed”.)
	

    PNG
    media_image2.png
    572
    675
    media_image2.png
    Greyscale


Regarding claim 17 as understood, the inner surface (the right side of 14) of the lower face side of the control seat (the right side of 14, 45 together) is rounded (14 is annular, and so the right side of 14 is circular, or round).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsson (or Jacobsson in view of Biggle) as set forth above regarding claim 1, and further in view of Biggle.
	


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Jacobsson alone, or as obvious over Jacobsson in view of Biggle.

 Jacobsson does not disclose wherein the regulator cover has a compensating hole as claimed.  However, the use of a compensating hole (aka, a “vent” openings through such a regulator cover was notoriously well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to use a compensating hole through Jacobsson’s regulator cover to vent the chamber between behind the diaphragm (such that valve motion is not inhibited by fluid pressure build-up behind the diaphragm). 





Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
Applicant argues that interruptions are not discussed in the written description of Jacobsson.  In response, see MPEP 2125, which explains that drawings can be used as prior art.  In this particular case, the interruptions as identified above in the annotated FIG 4 of Jacobsson, are also shown in FIG 4 to extend through the wall of the control seat so that fluid is capable of flowing therethrough (thus, this intended purpose as recited in the claim 1 is also met).
Applicant argues that one of skill would not have been motivated to modify Jacobsson because Jacobsson does not discuss that the gas flow into chamber 25 would be blocked at any time.  In response, this is seen as further evidence that the interruptions identified by the examiner are actually handle flow therethrough, else the flow would become blocked as the plate to the right of membrane 12 approaches seat 45 when the valve fully opens.  Alternatively, the motivation is seen as self-evident to those of skill in the art, as blocking the flowpath downstream of the valve would prevent the valve from conducting fluid when the valve is open.

Applicant argues that Biggle only discloses one flange.  In response, please see the annotated Figure of Biggle set forth above, which clearly points out the second flange/merlon (even if the second merlon is not discussed in the written description).  Alternatively, note that Biggle is used to show how to form an interruption which allows flow therethrough, and that analogously modifying Jacobsson’s identified interruption to allow flow therethrough would result in all of the claimed features being present in Jacobsson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 156,785, US 3,443,583 and US 2002/0083980 disclose similar pressure regulators with different structures on the downstream side of the valve seat capable of maintaining flow when the actuating member approaches the valve seat to fully open the valve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
2/28/22